JANVIER, J.
The rehearing granted in this case was limited to the question of whether or not a parent in destitute circumstances is to be considered as actually dependent to any extent on one of his sons solely by reason of such destitution, and although the son had, prior to his death, contributed nothing to the support of the parent.
It seems to us that the problem is one very difficult to solve. Although there are in the jurisprudence of Louisiana several decisions of the Supreme Court and of the various Courts of Appeal which are almost decisive here, in each of those cases there was some point on which a clear differentiation could be based, and hence the exact question presented here has not yet received from the courts of Louisiana judicial investigation.
Counsel for defendant argues that, if the statute contained simply the word “dependent’’ instead of the words “actually dependent”, destitution alone might be sufficient.
He also argues that the requirement of the statute, that the actual dependency must exist at the time of the injury or death, prevents its application to the facts presented here.
Except for the decisions to which we *28have alluded, the question would be one of extreme difficulty and, even with such illumination as is thrown upon it by these decisions, it is not free from doubt.
It should be borne in mind that the compensation laws of Louisiana were the result of compromise arrangements between employers and employes.
On the one hand, the amounts awarded in compensation are not commensurate with the actual loss sustained, and on the other hand, the award in compensation is made regardless of fault on the part of the employer. It was certainly the intention of the act to recompense the party deprived of support, to some extent at least, for each of the items of loss sustained.
With this thought in view we find the reasoning on page 1027 of the opinion of the Supreme Court in Bourg vs. Brownell-Drews Lumber Co., Ltd., 120 La. 1009, most persuasive. In that case the parent sued in damages for the death of his minor son. As an element of damage he claimed that he was deprived of the potential right to claim from his son the maintenance to which he was entitled under Civil Code, Article 229, which provides that:
“Children are bound to maintain their father and mother and other ascendants, who are in need, etc.”
It was argued that the father was deprived of this right and that this deprivation constituted a loss to him, and, therefore, an item of damage to be taken into consideration. The court refused to consider this item of damage, but in so doing said:
“But there has been no attempt to prove that plaintiff is in need or ever expects to be.”
It seems, then, that our Supreme Court, had the parent shown that he was in need, or that there was a probability that he would be in need, might have awarded damages on this item.
If, then, this is an item of damage which, when the parent is in need or in destitute circumstances, may be taken into consideration in a tort case, and, if the compensation act was intended in a small measure to recompense persons who, as a result of industrial accidents, sustain losses, then should not the destitution of the parent alone be sufficient to entitle him to recover from the employer of his deceased son?
Another case to which we have alluded, and which is almost though not quite decisive of the question presented here, is Heinzelman vs. Board of Commissioners of the Port of New Orleans, 149 La. 215. This case indicates that our Supreme Court intended that destitution alone should be sufficient to entitle a parent to compensation for the death of a son. This was a compensation case and in discussing the question presented here the Court said:
"Counsel for defendant argues that plaintiff is entitled to nothing, because, under the provisions of the Civil Code, Arts. 223 and 226, though parents are granted the usufruct of the estates of their children, until the children attain their majority, it is ¡expressly declared that such usufruct ‘shall not extend to any estate which the children may acquire by their own labor.’ Those provisions, however, deal with the interests of living children; and, moreover, they are not in conflict, but are to be construed with Article 229, which de-. Clares that ‘children are bound to maintain their father and mother, and other ' ascendants who are in need.’
“Here we have a statute providing for a different situation; not for the disposition that shall be made of the estate for the disposition of part of the wages that a child would, or might, have earned and would have contributed to the maintenance of his parents if he had lived, and which *29the statute under consideration declares shall he paid by the employer in whose service he was engaged when he lost hig life.”
This language, would seem to be very strongly indicative of a view in the Supreme Court that destitution alone is sufficient to constitute dependency.
Other cases in which the question has been discussed are Gregory vs. Standard Oil Co., 151 La. 228, 91 So. 717; Hansen and Wife vs. The Ohio Oil Co., 2 La. App. 690; and Nelson’vs. W. K. Henderson Iron Works and Supply Co., 1 La. App. 322.
In the Gregory case the Supreme Court said:
“The statute does not attempt to define what shall constitute ‘actual dependence for support to any extent,’ and the court cannot make any definite inflexible rule to govern every case. Each ease must be considered in the light of its own facts and attending circumstances. Our conclusion in this case is that it is not necessary that the plaintiff should have been actually receiving from their son, contributions or pecuniary aid at the time of his death; that the son’s parents, being in necessitous circumstances and he being a minor, that he had contributed his personal labor, in making a crop the year previous to his death and which went to their support; and when, after the crop was harvested, the son left, with the consent of his parents, to seek employment, promising his parents to send a stated amount of his monthly wages to employ a hand to take his place, constitute the parents actual dependents to such an extent as to bring them within the meaning of the statute.”
If, then, a promise to contribute is sufficient where the parent is in need, we fail to see why a legal duty to contribute should not likewise be sufficient and this legal duty exists under C. C., Art. 229.
In the Hansen case the court considered the very question presented here, but refused compensation for the reason that the parents were not in need at the time of the death of the deceased. In that case the Court said:
“In support of their case, counsel for plaintiffs have cited Article 229 of the Civil Code, which reads as follows:
“ ‘Children are bound to maintain their father and mother and other ascendants, who are in need; and the relatives in the direct ascending line are likewise bound to maintain their needy descendants, this obligation being reciprocal.’
“But, as we have seen, the parents of the deceased were not in need at the time of his death.”
In the Nelson case it appeared that the son had contributed nothing to the support of the parents directly, but that the father, whose income was very small, was not able to support and send to school, all of his eight children and that under these circumstances the deceased son had been contributing $20.00 per month directly to the education of a minor sister. The Court found that it was the duty of the parent to educate his children and that, therefore, the father was under the legal obligation of educating the daughter, and if the son assisted him in assuming this obligation, although he paid nothing direct to the father, the father was dependent upon him. In that case the Court used most suggestive language as follows:
“The father’s total income was forty dollars a month. He lived in Shreveport, in a rented house, and even if he had been required to support himself alone this amount would not have been too much. To say that he did not need the assistance furnished by the son is preposterous, and if he needed it, he was dependent upon the son to some extent.”
Our conclusion is that, in the light of the cases to which we have referred, actual dependency at the time of the injury or *30death exists where the parent is, at that time, in need, although prior to the injury or death the deceased child may never have contributed anything to the support of the parent.
The deceased was killed long prior to 1928 and hence the recovery is not based on the pro rata which his former contributions bore to his average earnings. Of course, if it had been, since there were no previous contributions, there would have been no recovery. However, under the compensation law, prior to the amendment of 1928, claimant was entitled, if dependent to any extent, to the full percentage provided for in the act.
The trial judge found that the average weekly earnings of deceased were $13.50. We have gone over the evidence carefully and are of the opinion that in this regard the trial judge was correct. The claimant is therefore entitled to 32% per cent of $13.50 per week, or $4.39, for three hundred weeks.
It is therefore ordered, adjudged and decreed that the former opinion and decree be and it is hereby vacated and recalled, and it is now ordered, adjudged and decreed that there be judgment in favor of claimant, Paul Balthazar, and against the defendant, in the sum of four and 39/100 dollars ($4.39) per week, for three hundred (300) weeks, commencing April 1, 1925, with legal interest from November 5, 1925, on all instalments due at that time, and with legal interest on each subsequent instalment from its due date.
All costs to be paid by defendant.